Citation Nr: 1045158	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-12 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The Board notes that the Veteran's original claim was previously 
remanded to the RO via the Appeals Management Center (AMC) for 
further development on two separate occasions.  The last remand 
is dated September 2008.

For the reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required in order to fully and fairly 
adjudicate the Veteran's claim for entitlement to service 
connection for intervertebral disc syndrome.

As provided by the VCAA, the duty to assist requires that VA make 
reasonable efforts to assist the claimant in developing the facts 
pertinent to his claim.  

The Board notes, however, that upon multiple requests by VA for 
any additional medical evidence pertaining to the condition of 
his lower back, the Veteran indicated that he had no further 
medical evidence in his possession.  Specifically, the Veteran 
stated in his July 2004 Notice of Disagreement that he has not 
received any medical treatment for his lower back condition, and 
in his March 2006 VCAA notice response he again indicated that he 
had no further medical evidence to submit.  Furthermore, it 
appears that the Veteran failed to return the SSOC notice 
response mailed to him in September 2010.  
Turning to the medical evidence of record, a July 2004 private 
treatment record submitted by the Veteran indicates that a MRI 
was performed which revealed a mild increased curvature of the 
dorsal spine showing a lordotic pattern.  It further indicated 
that there were questionable areas of narrowing involving the 
mid-to-lower dorsal vertebral bodies.  A regular dorsal spine 
study was suggested by the private physician who interpreted the 
MRI and the physician questioned whether the Veteran had any 
history of trauma to his lower back.

Subsequently, as required by Board's September 2008 remand, a 
spine VA examination was performed in August 2010.  On this 
occasion the Veteran was examined by a nurse practitioner and 
lumbar spine films were taken.  The Veteran was ultimately 
diagnosed with degenerative disc disease of the lumbar spine with 
radiculpathy.  However, the nurse practitioner performing this 
examination stated that she was unable to make an informed 
decision as to whether or not his current lower back condition is 
related to his military service due to the limited amount of 
treatment records available for review.  Specifically, the 
practitioner stated that the Veteran indicated that he has 
received treatment for his lower back pain with a private medical 
provider and that those records did not appear to be associated 
with the claims file.  

Consequently, in efforts to assure full compliance with VA's duty 
to assist, although the Veteran did not specifically request his 
private medical records and sign a VA release form so VA may 
obtain them, the Veteran has put VA on notice of the existence of 
outstanding private treatment records that must be obtained prior 
to adjudicating his claim.  Ivey v. Derwinski, 2 Vet. App. 320, 
322 (1992); 38 U.S.C. § 5107(a) (2010).  The Board notes, 
however, that although VA has a statutory duty to assist the 
Veteran in developing evidence pertinent to his claim, the 
Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  




Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of any private health care 
providers who have treated him for any low 
back condition since his discharge from 
military service in January 1978.  The 
RO/AMC should secure any necessary release 
and request any records identified which 
are not duplicates of those contained in 
the claims file, to include release forms 
for the following private treatment 
providers of record:  (1) Weirton Medical 
Center located in Weirton West Virginia 
where the private July 2004 MRI was 
performed; (2) Dr. Peter Aragones M.D., 
the interpreting physician of the July 
2004 MRI, and; (3) Dr. Stephen Mascio, the 
ordering physician of the July 2004 MRI as 
well as the family physician of the 
Veteran at the time of the private MRI.  
In addition, the RO/AMC should obtain 
relevant VA treatment records dating since 
May 2003 from the Pittsburgh, Pennsylvania 
and Clarksburg, West Virginia VA medical 
centers.

2.	If, and only if the Veteran is compliant 
in the above development and such 
development indicates that the Veteran has 
received private medical treatment for a low 
back condition due to an injury sustained 
while in-service, then the Veteran should be 
afforded a further VA spine examination by a 
qualified physician to determine whether the 
Veteran's current low back pathology is at 
least as likely as not related to any 
incident of service.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide an 
opinion as to whether any currently 
diagnosed low back disorder arose during 
service, is related to an injury or incident 
occurring during service, or is related to a 
preexisting low back disorder that was 
permanently worsened beyond normal 
progression by service.  A rationale for all 
opinions expressed should be provided.

3.	After the development requested above has 
been completed to the extent possible the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 

